DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because it is unclear what is meant by “one ends”.  The combination of a singular and a plural renders the claim indefinite because it is unclear which end or ends are connected to the image sensor.
	Claims 1 and 6 are indefinite because it is unclear how a single cable in claim 1 can also be two separate groups over their entire length.
	Claim 1 is indefinite because it is unclear if the elongated member is a work piece with which the endoscope acts or a structural element of the endoscope.

	Claim 2 is indefinite because it is unclear if the first and second insulating tubes cover the signal groups separately and individually or the tube covers both groups all together.  As best can be understood from the drawings it appears the first insulating tube should be claimed as multiple tubes that cover each group separately and the second insulating tube covers the entire tube together.  However, it is not possible to discern the meaning of the claim language as written. 	
Claim 5 is indefinite because it is unclear what the binding portion is.  Claim 5 is also indefinite because it is unclear what structures relate to the means plus function element, binding portion.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
Claim 5 recites the means plus function element of a binding portion but fails to describe what the binding portion is in the specification.  Consequently, Applicant has failed to provide adequate written description support for said element.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: insertion portion in claims 1-6.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 6,409,666 B1 to Ito or, in the alternative, under 35 U.S.C. 103 as obvious over Ito in view of JP 2005/342129 A to Tetsuya.
Regarding claim 1, Ito discloses an endoscope comprising: an insertion portion configured to be inserted into a subject (see Figs. 1-9, abstract, and col 4); an image sensor 
As noted in the Section 112 (b) rejections, it is unclear how the cable and signal line groups are arranged.
However, additionally or alternatively Tetsuya discloses a similar ultrasound endoscopic device, wherein a single cable is divided into separate signal line groups for the purpose of avoiding interference with internal objects (see Figs. 2 and 4 and para 8 and 19 of the provided 
It would have been obvious to a skilled artisan to have combined the teachings of Ito and Tetsuya because doing so would predictably allow internal objects to be accommodated at small diameter locations of the device while using a more simple single cable construction at wider diameter locations of the device.
Claim Rejections - 35 USC § 103
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito or Ito and Tetsuya as applied to claim 1 above, and further in view of U.S PG Pub. No. 2013/0204140 A1 to Irie.
Tetsuya discloses two separate sets of insulating elements that connect together and that transitions from one insulation to another at the distal end (see Figs. 2 and 4 and para 8 and 19 of the provided translation).  But, Tetsuya does not specifically disclose overlapping insulation tubes.
However, Irie discloses a similar ultrasound endoscopic device, further comprising: an insulating first tube provided on the two signal line groups on a side of the distal end constituting portion, the insulating first tube being configured to cover each of the signal line groups; and an insulating second tube that has one end overlapping with the first tube, and that extends toward a side opposite to the side of the distal end constituting portion along a longitudinal direction of the signal line groups, the insulating second tube being configured to cover each of the signal line groups (see Figs. 1, 2, and 7, abstract, and para 8, 21, 33, and 35).

Regarding claim 3, Irie further discloses an endoscopic device, wherein a part of the first tube is configured to cover the second tube and is firmly attached to a part of the second tube (see Figs. 1, 2, and 7, abstract, and para 8, 21, 33, and 35).
It would have been obvious to one of skill in the art to have combined the teachings of Ito, Tetsuya, and Irie because doing so would predictably provide insulation for the signal wires and cables of Ito.  Said another way, it would have been an obvious and predictable substitution to use the tubes/pipes of Irie instead of the tape used in Tetsuya because doing so would predictably provide insulation for the wires just as the tape would.  The combination using an overlap would also provide a stronger more durable structure than the Tetsuya device constructed out of tape.
 Regarding claim 4, Ito discloses a device, wherein the image sensor is an ultrasound transducer (see element 21).  
Further, Ito and Irie in combination disclose a similar ultrasound device, wherein the communication portions include insulating pipes having insulation properties (see citations for 
	It would have been obvious to one of skill in the art to have combined the teachings of Ito, Tetsuya, and Irie because doing so would predictably provide insulation for the signal wires and cables of Ito all the way to the connection point with the transducer to avoid shorts and other electrical failures.
Regarding claim 5, Tetsuya appears to disclose a similar device, wherein the signal cable includes a binding portion configured to bind the two signal line groups into a single bundle (see Figs. 2 and 4 and para 8 and 19 of the provided translation).  Examiner also notes that Applicant admits the same at para 5 of the present application as published.
It would have been obvious to a skilled artisan to have combined the teachings of Ito and Tetsuya because doing so would predictably allow internal objects to be accommodated at small diameter locations of the device while using a more simple single cable construction at wider diameter locations of the device.  
The above rejection is in light of the Section 112 rejections and uses the claim interpretation that any connection into a single cable is a binding portion.
Regarding claim 6, both Ito and Irie disclose endoscopic devices, wherein the two signal line groups extend over an entire length of the signal cable (see citations for claim 1 regarding Ito and claim 6 and see also Irie Figs. 1, 2, and 7, abstract, and para 8, 21, 33, and 35, wherein the wires extend all the way to a connection point that connects to a processing and display unit).
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito or Ito and Tetsuya as applied to claim 1 above, and further in view of U.S Patent No. 5,052,105 A to Mische et.
	Regarding claim 5, Mische discloses a similar medical imaging cable, wherein the signal cable includes a binding portion configured to bind the two signal line groups into a single bundle (see abstract and Fig. 11).
	It would have been obvious to one of skill in the art to have combined the teachings of Ito and Mische because doing so would predictably combine the groups together to make a stronger single cable.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Irie.
Regarding claim 7, Ito discloses an endoscope comprising: a tubular portion that has a tubular shape; a channel that is inserted into the tubular portion and arranged to be inclined with respect to an axial direction of the tubular portion; a signal cable including two signal line groups by which a space is formed, the space allowing the channel to be inserted in the space;
an ultrasound transducer connected to a distal end of the signal cable and configured to acquire information on a subject; a distal end constituting portion that is provided at a distal end of the tubular portion, and that includes a mounting portion on which the ultrasound transducer is mounted, a holding hole 
	Ito does not specifically disclose insulating tubes.
Irie discloses a similar ultrasound endoscope, further, comprising an insulating tube configured to cover a part of each of the two signal line groups of the signal cable (see Figs. 1, 2, and 7, abstract, and para 8, 21, 33, and 35).
It would have been obvious to one of skill in the art to have combined the teachings of Ito, Tetsuya, and Irie because doing so would predictably provide insulation for the signal wires and cables of Ito.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793